DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (Medical system) in the reply filed on 05/1821 is acknowledged.  However, Applicant omits to elect one of the sub-species 1-7 in the Remarks 05/18/21.
Examiner would like to make a correction of the last Election/Restriction Requirement.
Group I) Medical system
Group II) Remote interface
If Group I (Medical system) elected, please elect one of sub-species below:
1) Fig. 8	2) Fig. 13	3) Figs. 14A-14E	4) Fig. 15	5) Figs. 16A-16F	6) Fig. 18	7) Fig. 19
If Group II (Remote interface) elected, please elect one of sub-species below:
a) Fig. 6	b) Figs. 7A-7B		c) Figs. 20A-27C	d) Figs. 27E-30		
e) Fig. 31	f) Fig. 32		g) Fig. 33		h) Fig. 34	

A telephone conversation in between Attorney Reid Cunningham and Examiner Quynh-Nhu Vu was held on 05/20/21.  Attorney Cunningham elected sub-species 3 (Figs. 14A-14E).
Currently, claims 1-19 are being examined in this office action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the charging device is connected to a personal computer” of claim 1 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the remote interface configured to provide a user interface to the first medical device and the second medical device” in claims 1 and 12 is vague.  Examiner does not sure what does Applicant mean with respect to the limitation above. 
Does Applicant mean that the user interface (of the remote interface) being connected or communicated to the first medical device and the second medical device? Or the remote interface 
For examining purpose, Examiner interprets the limitation above that: the remote interface includes a user interface, i.e., input key, to transfer/receive date to/from the first and the second medical devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Yodfat et al. (US 2011/0106050), and Yodfat et al. (US 2011/0009824).
Regarding claim 1, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b; 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/from the first medical device 24 and the second medical device 22a/22b; 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 
Reinke discloses in Fig. 1 that a personal computer 21 and the remote interface 10 are communication in both ways.  Reinke discloses that the computer 21 transmits to the remote data storage location 40 via the communications network 30 (via remote interface 10, Fig. 1), para [0029]. Therefore, the personal computer 21 provides (transmits) information to the remote interface 11. 
Reinke does not disclose that the remote interface 10 comprising: a touch screen display; a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface, the charging device connected to a personal computer. 
Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the remote interface.  Therefore, Reinke in view of Yodfat’050 discloses that the remote interface configured to receive user input through a touch screen.
Modification the medical device system in Reinke comprising: a charging device, as required in the claim 1. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging 
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface, the charging device connected to a personal computer), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 2, Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 3, both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in skilled in the art recognize that the infusion pump in Yodfat’050 or Yodfat’082 can be used in the medical device system in Reinke. 
Regarding claim 4, Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 5, wherein the second medical device 22a & 22b is a continuous glucose monitor system comprising at least one transmitter 22a wherein the at least one transmitter 22a in wireless communication with the remote interface, see Fig. 1.  
Regarding claim 6, further comprising a third medical device 23 in wireless communication with the remote interface 10.  
Regarding claims 7-8, wherein the remote interface 10 configured to provide a user interface to the third medical device 23; wherein the third medical device 23 is a blood glucose meter.  The remote interface 10 and third medical device 23 are communicating with each other in both directions via 
Regarding claim 9, Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  Beside the wireless communication protocol listed above, it is well-known in the art that the radio frequency communication is being used in wireless communication for benefits of quick and easy wireless connectivity. 
Regarding claim 10, as mentioned in claim 9 above, wireless communication protocols such as Bluetooth, USB.  It is known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired using near field communication.  
Regarding claim 11, Reinke discloses that wherein the remote interface 10 further comprising at least one camera, para [0043].  

Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reinke et al. (US 2011/0124996) in view of Yodfat et al. (US 2011/0106050), Jennewine et al. (US 2009/0171269) and Yodfat et al. (US 2011/0009824).
Regarding claim 12, Reinke discloses a medical device system in Fig. 1 comprising: 
a first medical device (infusion pump 24); 
a second medical device 22a/22b (or 23); 
a remote interface 10 in wireless communication with the first medical device 24 and the second medical device 22a/22b; 
the remote interface 10 configured to provide a user interface (e.g. input keys or transmit/receive data) to/from the first medical device 24 and the second medical device 22a/22b (or 23); 
wherein the remote interface 10 configured to receive user input 18 through a display screen 82, para [0049] and Figs. 1, 3, 6., 11A-11B.
Note: the remote interface 10 configured to receive user input through a touch screen (as modified by Yodfat’050 below). 

Reinke does not disclose that: a) the second medical device 22a/22b (or 23) in wireless communication with the first medical device; b) the remote interface 10 comprising a touch screen; c) a charging device configured to receive at least the first medical device and the remote interface, wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface, the charging device connected to a personal computer. 
a) Modification the second medical device in wireless communication with the first medical device:
Jennewine discloses a medical device system comprising: a first medical device 120; a second medical device 110 in wireless communication with the first medical device 120, (para [0021], the analyte monitoring system 110 (the second medical device), the fluid delivery device 120 (the first medical device) configured to communication over a wireless data communication).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with obtaining first and second medical devices being communicated to each other, as taught by Jenewine, for the benefit of exchanging date or information in between the first and second medical devices. 
b) Modification the user interface includes a touch screen:
Yodfat’050 discloses a remote control unit 1008 comprising: an input means 2030 such as a touch-screen for entering data information, para [0107].
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a touch screen in the remote control, as taught by Yodfat’050, in order to improve input device capable of input date information.
Note: as mentioned above, Reinke discloses that the remote interface 10 configured to receive user input 18 through a display screen 82.  Yodfat’050 discloses that the touch screen provided in the 
c) Modification the medical device system in Reinke comprising: a charging device, as required in the claim 12. 
Yodfat’824 discloses a medical system in Fig. 15 comprising:  a first medical device 10; a remote interface 40; a charging device 30 configured to receive at least the first medical device 10 (a unit 100a/100b is a part of the first medical device 10) and the remote interface 40; wherein the charging device configured to recharge a first medical battery 240 (in Figs. 13a-13b); and wherein the charging device 30 configured to recharge an interface battery (via connectors 3955 & 42 in Fig. 15a); the charging device 30 connected to a personal computer 50.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Reinke with providing a charging device (e.g. wherein the charging device is configured to receive the first medical device and a remote control; wherein the charging device configured to recharge a first medical device battery, and wherein the charging device configured to recharge an interface battery in the remote interface, the charging device connected to a personal computer), as taught by Yodfat’824, in order to allow more than one handheld electronic medical devices being recharged battery at same time. 
Regarding claims 13, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the first medical device 24 is an infusion pump.  
Regarding claim 14, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention.  Both Yodfat’050 & Yodfat’824 discloses that the first medical device (infusion pump) further comprising at least one disposable portion (needle, cannula or element 2 in Yodfat’050 & Yodfat’824) and at least two reusable portions (1 in Yodfat’050 & 100a/b in Yodfat’824), each of the two reusable portions configured to connect to the at least one disposable portion.  Therefore, a person in skilled in the art recognize that the infusion pump in Yodfat’050 or Yodfat’082 can be used in the medical device system in Reinke. 
Regarding claim 15, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention. Yodfat’824 discloses that wherein the charging device 30 configured to receive at least one of the at least two reusable portions 100a/100b of the first medical device 10.  
Regarding claim 16, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 22a/22b comprising a continuous glucose monitor system comprising at least one transmitter.  As discussed in the claim 12 above, Jennewine discloses the first and second medical devices is communicating to each other via wireless communication link.  Therefore, Reinke in view of Jennewine discloses that the continuous glucose monitor system comprises the at least one transmitter wherein the at least one transmitter in wireless communication with the first medical device 24.  
Regarding claim 17, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention. Reinke discloses that wherein the second medical device 23 comprising a blood glucose meter; wherein the blood glucose meter communicates with the remote interface via wireless link in both ways.  Therefore, the blood glucose meter 23 comprising at least one transmitter. 
Reinke does not disclose that the blood glucose meter 23 in wireless communication with the first medical device 24 (the infusion pump).  As discussed in the claim 12 above, Jennewine discloses that the analyte monitoring system 100 is in wireless communication with the first medical device 120.  It is well-known in the art that the analyte monitoring system is as a blood glucose meter.  Therefore, Reinke in view of Jennewine discloses that the blood glucose meter 23 in wireless communication with the first medical device 24. 
Regarding claim 18, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention. Reinke discloses that a communication circuit 16 is configured to communicate using wireless communication protocols such as Bluetooth, USB, and/or proprietary wireless communication protocol, para [0026].  It is well-known that the Bluetooth or USB is a near field communication.  Therefore, the wherein the first medical device 24 and the remote interface 10 are paired using near field communication.  
Regarding claim 19, Reinke in view of Yodfat’050, Jennewine and Yodfat‘824) discloses all claimed subject matter as required in the claimed invention.  As mentioned in claim 12 above, Reinke in view of Jennewine discloses that the first medical device 24 (infusion pump) and the second medical device 22a/b (or 23) are paired.  Jennewine also discloses that a wireless data communication link such as RF communication link, Bluetooth communication link, or any other type of suitable wireless communication connection between two or more electronic devices, para [0021].  It is noted that the RF communication or Bluetooth communication is a near field communication. Therefore, Reinke in view of Jennewine discloses that wherein the first medical device and the second medical device are paired using near field communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783